UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6792



ROBERT J. CAPROOD,

                                                Plaintiff - Appellant,

          versus


MICHAEL W. MOORE; WILLIAM D. CATOE; LAURIE F.
BESSINGER; THOMAS MCCANTS; VAUGHN JACKSON,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CA-98-603-22)


Submitted:   August 19, 1999                 Decided:   August 26, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Robert J. Caprood, Appellant Pro Se. Andrew Frederick Lindemann,
DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Caprood appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion adopting

the recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Caprood v. Moore, No. CA-98-603-22 (D.S.C. May 27,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2